EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	2.1. In claim 1, line 25 (third line from last line), after “scrim”, the following has been added:
--wherein each of the apertured extended cells includes a continuous sidewall surrounding the apertured extended cells and--
(support is found in original claim 10).
	2.2. In claim 10, lines 5-6, the phrase “wherein each of the apertured extended cells includes a continuous sidewall surrounding the aperture and” has been deleted. 
	2.3. In claim 11, line 1, “Claim 10” has been replaced with --Claim 1--.
	2.4. In claim 12, line 1, “Claim 10” has been replaced with --Claim 1--.
	2.5. In claim 13, line 1, “Claim 10” has been replaced with --Claim 1--.
	2.6. In claim 14, line 1, “Claim 10” has been replaced with --Claim 1--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The objection to claim 9 and the rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s amendment. 
	The claims in their present amended forms have overcome McConaughy, the closest prior art of record, because as Applicant argues, McConaughy fails to teach, disclose or suggest a hand dishwashing cleaning article as those recited, in particular wherein a scrim of stretchable thermoplastic material is laminated to the polymeric film . . . wherein the scrim of the second substrate comprises a plurality of scrim filaments, and the elastic polymeric film of the second substrate encompasses at least about 50% of the circumference of each of the plurality of scrim filaments, the elastic polymeric film comprising a plurality of apertured extended cells extending away from the scrim, wherein each of the apertured extended cells includes a continuous sidewall surrounding the apertured extended cells and wherein the sidewalls of the apertured extended cells form scrubbing pockets with the scrim filaments. In addition, Applicant has shown in the specification on page 41, Tables 2-3,  that the hand dishwashing cleaning article which comprises the recited scrim shows better grease removal (having a higher score of 6.3 in the Soil Removal Performance Test) when compared to the cleaning article as disclosed by McConaughy (having a lower score of 2.3). Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jagannathan Vasudevan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                    /LORNA M DOUYON/                                                                                    Primary Examiner, Art Unit 1761